Citation Nr: 1422595	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating greater than 40 percent for left knee degenerative joint disease with limitation of extension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the White River Junction, Vermont Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a November 2007 rating decision, the RO proposed to reduce the disability rating for left knee degenerative joint disease (DJD) from 40 percent to 30 percent.  In an April 2008 rating decision, the RO reduced the rating for left knee DJD from 40 percent to 30 percent effective July 1, 2008.

In March 2008, the Veteran had a hearing before an RO decision review officer (DRO).  In July 2011, he had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of both of those hearings are of record.

In a February 2013 decision, the Board granted restoration of a 40 percent disability rating for left knee DJD.  The Board remanded to the RO, for the development of additional evidence, the issue of a rating higher than 40 percent for left knee DJD.

In a May 2013 rating decision, the RO granted a separate 10 percent rating for the left knee DJD based on limitation of flexion.  The Veteran did not disagree with that rating or the effective date assigned, nor was it addressed in the representative's brief of March 2014.  Therefore, the Board does not have jurisdiction to consider the rating for limitation of flexion and will limit review to the sole issue previously appealed, which was the rating based on limitation of extension.  Also, the Veteran has been assigned a separate 20 percent rating for left knee injury status post meniscectomy with resulting instability since 1973, and his appeal to the Board did not include any arguments that this rating should be higher.

In February 2013 the Board remanded issues of service connection for disabilities of the low back, left hip, and right hip, and the issue of a total disability rating based on individual unemployability (TDIU).  In the May 2013 rating decision, the RO resolved those issues by granting service connection for disabilities of the low back, left hip, and right hip, and then assigned a 100 percent rating based on individual unemployability effective January 12, 2007.  

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The left knee disability has been manifested by degenerative joint disease and limitation of motion, without limitation to 45 degrees of extension.


CONCLUSION OF LAW

The left knee degenerative joint disease with limitation of extension has not met the criteria for a disability rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in a January 2007 letter.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection and increased ratings.  The letter also informed the Veteran how VA assigns effective dates.  The letter also stated who was to provide the evidence.

In the July 2011 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, statements from the Veteran, reports of VA medical examinations, and the transcripts of March 2008 DRO and July 2011 Travel Board hearings.  The Veteran has had examinations that were adequate for purposes of rating his left knee disability.

In response to the February 2013 Board remand, the Veteran had a new VA examination that addressed his left knee disability.  The Board is satisfied that there has been substantial compliance with the remand directives.  Thus it is not necessary to remand the case again.  The Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Left Knee Disability

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (2004).  

In this case, the RO has assigned for the Veteran's left knee disability three separate ratings, for limitation of extension, limitation of flexion, and meniscectomy residuals including instability.  As noted in the Introduction above, the Veteran has not disagreed with the ratings assigned for limitation of flexion in 2013 or the instability rating in effect since 1973, and the Board's review is limited to the rating assigned for limitation of extension.  

Under the rating schedule, arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Records of VA treatment of the Veteran over the years reflect his reports of ongoing left knee symptoms and impairment.  He has had many VA examinations of his left knee, especially since 2000.  On VA examination in April 2005, the Veteran reported constant severe pain in his left knee.  He stated that left knee pain awakened him at night, and that he had knee spasms.  He indicated that he had a sensation of locking of the knee in extension, but no formal locking that required physical breaking of the knee.  He related marked fatigue and lack of endurance in the knee, and severe pain with stairs.  He indicated that left knee pain was worse with any motion.  The examiner noted in the Veteran's left knee some weakness and marked tenderness.  The passive range of motion was to 80 degrees of flexion and 10 degrees of extension.  The examiner found a pain-free range of active motion to 60 degrees of flexion and 20 degrees of extension.  After five repetitions, pain further limited the pain-free range of active motion to 45 degrees of flexion and 25 degrees of extension.  Left knee x-rays showed degenerative changes.

On VA examination in May 2006, the Veteran reported that he had been laid off from his most recent job because increasing pain and giving out of his left knee made him no longer able to stand for eight hours and push 70-pound loads on a dolly.  He wore a brace on his left knee and used a cane for support when walking.  He indicated that he was limited to 15 to 30 minutes of standing and a few yards of walking.  The examiner observed that the Veteran's gait was antalgic.  The passive range of motion of the left knee was to 105 degrees of flexion, with pain from 55 degrees, and 25 degrees of extension, with pain at 25 degrees.  The active range of motion was 85 degrees of flexion, with pain from 55 degrees, and 25 degrees of extension, with pain from 25 degrees.  The examiner reported that there was no additional limitation of motion on repetitive use.

In VA orthopedic treatment in May 2006, the treating physician stated that weightbearing x-rays showed increased left knee degenerative joint disease, with the condition of the knee nearly bone on bone.  The physician indicated that the Veteran could do sedentary work that allowed changing position, but could not do heavy industrial work such as regular lifting of more than 20 pounds.

On VA examination in June 2007, the Veteran reported that his left knee disability has worsened, with pain keeping him awake at night.  He indicated that a doctor told him he should do work that did not require standing.  He stated that because he also had back pain with sitting, he was having trouble finding a job.  He reported that he used a left knee brace and a cane intermittently, but frequently.  He stated that he could stand for up to an hour, and could walk a quarter of a mile.  The examiner observed the Veteran walking 50 yards.  The examiner noted that the Veteran had an antalgic gait.  Passive motion of the left knee was to 90 degrees of flexion with pain from 65 degrees and to 10 degrees of extension with pain at 20 degrees.  Active motion was to 70 degrees of flexion with pain from 65 degrees and to 20 degrees of extension with pain at 20 degrees.

In a December 2007 statement, the Veteran contended that the most recent examination of his left knee was not performed properly.  He stated that the examiner did not use any measuring device to determine the range of extension of the knee.

In December 2007, the VA orthopedist who treated the Veteran wrote that a brace ordered for the Veteran's left knee had helped his symptoms, but that his degenerative joint disease clearly was worsening, such that he would eventually need a total knee replacement (TKR).  The orthopedist concluded:

Therefore I do not feel any change in his percentage of disability is warranted at this time - although symptomatically improved for a period of time his underlying condition is slowly progressive and will require future surgery[,] probably a TKR.

In August 2008, the VA treating orthopedist wrote that bone scan and x-rays confirmed tricompartmental disease in the left knee.  The orthopedist opined that the Veteran's knees had not gotten any better, and that it was likely that they would continue to deteriorate and eventually require total knee replacement, at least on the left.

In the March 2008 DRO hearing, the Veteran indicated that his left knee disability made it necessary for him to wear a brace and use a cane.  The Veteran reported that in the most recent VA examination the examiner used a device to measure flexion of his left knee but not to measure extension.  

On VA examination in September 2008, the Veteran asserted that his left knee was not getting better, but rather the symptoms had increased.  He reported constant left knee pain that interfered with sleep such that he usually slept no more than four hours at night.  He stated that he had left knee weakness, stiffness, and swelling.  The examiner noted that the Veteran had an antalgic gait, with limping and transferring weight to the right side.  On range of motion there was pain at 55 degrees of flexion and 20 degrees of extension.  After three repetitions, flexion increased to 65 degrees and extension decreased to 30 degrees.  The examiner observed that during part of the interview the knee was at 10 degrees of extension.  The examiner also observed that while the Veteran was dressing and undressing he was quite limited in his ability to bear weight on the knee.

In the July 2011 Travel Board hearing, the Veteran stated that his left knee disability had worsened and had not improved.  He reported that he was a candidate for left knee replacement surgery.  He stated that he had used a cane for three to four years and had worn a left knee brace daily for years.  He indicated that left knee pain kept him awake at night.

On VA examination in March 2013, the Veteran reported that he took medication daily for pain in his left knee and other joints.  He stated that he needed to stop and sit after 20 minutes of weightbearing.  He indicated that since the most recent VA examination of his knee he had experienced ongoing left knee disability, with pain, stiffness, weakness, fatigability, pain on movement, swelling, instability, popping, and flare-ups.  He reported that with flare-ups he had severe pain and severe loss of motion, such that he could not use the knee at all.  He stated that such flare-ups occurred daily and lasted for hours.  The Veteran indicated that his left knee disability had a severe impact on standing, walking, lifting, or carrying, and a moderate impact on sitting, driving, and daily activities such as putting on socks and shoes.

The examiner found that the Veteran's left knee had flexion to 40 degrees, with painful motion from 35 degrees.  Extension of that knee was limited to 10 degrees, with painful motion from 15 degrees.  After three repetititions of motions, flexion was limited to 35 degrees, and extension was limited to 15 degrees.  The examiner found that the Veteran's left knee had functional impairment due to limitation of motion, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  There was tenderness to palpation of the left knee.  The left knee had 4/5 muscle strength in flexion and extension.  Testing showed in the left knee 0 to 5 millimeters (mm) of anterior instability, 0 to 5 mm of posterior instability, and 5 to 10 mm of medial-lateral instability.  There was no history or evidence of recurrent patellar subluxation or dislocation.  There was a stable surgical scar on the left knee.  The Veteran had a slow, deliberate gait, and put less weight on his left lower extremity.  He indicated that he used a left knee brace whenever he was awake.  The examiner found that functional impairment of the Veteran's left knee was not to the extent that he would be equally well served by an amputation with prosthesis.

The Veteran's left knee disability, including DJD, is manifested by limitation of extension that is associated with pain, stiffness, weakness, fatigability, pain on movement, swelling, instability, popping, and flare-ups.  However, even considering all of those factors, the limitation of extension has not been comparable to limitation to 45 degrees.  Therefore, the limitation of extension does not warrant a rating higher than the existing 40 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations.  His left knee disability does markedly interfere with his capacity for employment.  However, the ratings assigned for the various types of impairment of his left knee function contemplate the effects of that impairment on capacity for work and other activities.  The criteria in the rating schedule address the manifestations of his left knee disability.  The rating criteria also provide for higher ratings for even greater levels of disability than are present in this case.  The rating criteria thus are adequate for evaluating the Veteran's left knee disability.  It is not necessary to refer the rating of his left knee disability for consideration of extraschedular ratings.  In addition, VA has assigned the Veteran a TDIU, so there is no need to consider whether the record raises the issue of a TDIU.


ORDER

Entitlement to a disability rating higher than 40 percent for left knee degenerative joint disease with limitation of extension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


